Field, J.
This is a petition brought by citizens who are taxpayers and duly qualified registered voters in the cities and towns in which they reside against the Secretary of the Commonwealth for a writ of mandamus, commanding the respondent to refrain from submitting St. 1937, c. 384, to the people and from causing any question relating to the same to be printed on the ballots at the State election of November 8, 1938. The petitioners in the case of Prescott v. Secretary of the Commonwealth, ante, 191, were permitted to intervene as parties respondent. The case was heard *206by a single justice of this court on the pleadings and an agreed statement of facts. He found the facts to be as stated and reported the questions of law arising on the pleadings and the agreed statement of facts, without decision, for the determination of the full court.
The petitioners contend that the petition for referendum and suspension of the operation of St. 1937, c. 384, involved in the case of Prescott v. Secretary of the Commonwealth, does not comply with constitutional requirements relating to the residences of the signers appearing thereon and to the description of the proposed law. See Amendments to the Constitution of the Commonwealth, art. 48, The Referendum, III, § 3. Since, however, according to the decision in that case, the statute has taken effect without suspension, this case has become moot and this petition for a writ of mandamus must be dismissed. See Mount Washington v. Cook, 288 Mass. 67, 71; Sullivan v. Secretary of the Commonwealth, 233 Mass. 543, 546; Independent-Progressive Party v. Secretary of the Commonwealth, 266 Mass. 18, 22.

So ordered.